Citation Nr: 1747345	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  17-51 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether the decision to withhold VA compensation to recoup military separation pay was proper.

(The claim of entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision issued in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The October 2008 administrative decision appears in the notice letter to an October 2008 rating decision.  This decision notes that the Veteran was paid separation pay in the amount of $26,533.08 and that this amount must be paid back.  A notice of disagreement was received in November 2008, a statement of the case was issued in May 2012, and a substantive appeal was received in May 2012.

The jurisdiction of this matter is currently under the RO in Huntington, West Virginia.

In March 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge by videoconference; a transcript of that hearing is of record.  

In July 2014, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran contends that VA's decision to withhold VA compensation in order to recoup military separation pay was not proper.  

The recoupment of special separation benefits from VA disability compensation is statutorily mandated.  Under 10 U.S.C.A. §1174(h)(2), a recipient of such benefits shall not be deprived, by reason of his receipt of such separation pay, severance pay, or readjustment pay, of any disability compensation to which he is entitled under the laws administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received, less the amount of Federal income tax withheld from such pay.

The VA General Counsel has interpreted that, in accordance with the provisions of 10 U.S.C. § 1174a and 38 C.F.R. § 3.700, VA disability compensation should be offset to recoup the amount of special separation benefits received by a former member of the armed forces.  See VAOPGCPREC 12-96.

In the case at hand, the Veteran essentially contends that he never received the separation pay.  Rather, he contends that the Navy retained his separation pay in order to recoup an enlistment bonus that he had already received.  (See March 2014 Board hearing.)  It is noted, however, that the amount that he was to be paid for the separation bonus exceeded the amount that he testified he had thus far received for the reenlistment bonus.  Therefore, even if he were responsible for paying back the entire reenlistment bonus, the record suggests that he still should have received several thousand dollars from the separation bonus.  

Records reflect that the United States Navy authorized separation pay in the amount of $26,533.08.  (See DD Form 214, noting "SEPARATION PAY AUTHORIZED AND PAID IN THE AMOUNT OF $26,533.08 BY DSSN [REDACTED].")  The Defense Finance and Accounting Service (DFAS) in Cleveland notified the RO that the Veteran was to receive a net amount of $19,899.81, with $6,633.27 subtracted.  (See October 2008 DFAS fax.)  A record received in December 2016 in response to an AOJ records request includes a category "Non-Recurring Pay at Separation Information" that notes a payment date of May 9, 2008, for a gross amount of $26,533.08, with a net amount of $19,899.81 and a Federal tax amount of $6,633.27.  

However, the Veteran contends that he never received this payment.  He has also provided copies of financial documents that he contends show that no separation bonus funds were dispersed to him.  He has submitted statements from May 2008 and June 2008 from his credit union listing every transaction he made during those periods.  None of the transactions even approaches the amount that would have been paid as the Veteran's separation bonus.  

The May 2012 statement of the case explains that, while the Veteran was "discharged and received separation pay... the separation amount was applying [sic] to the bonus and nothing was left after the Navy took their part."  However, the record suggests that the amount that the Veteran would have owed to repay any portion of the reenlistment bonus was less than the $19,899.81 that he was expected to receive for the separation bonus.  

Service personnel records include an Immediate Reenlistment Contract dated in March 2006 reflecting that the Veteran was reenlisting in the Navy "for 6 years from 03/10/2006 unless sooner discharged by proper authority.  My new contract expiration date is 03/09/3012."  The Veteran was separated effective May 9, 2008, two years and two months into his reenlistment contract.  

During his March 2014 hearing, the Veteran testified that he had received two installments of his Navy reenlistment bonus.  He reported the receipt of an initial payment of approximately $10,000 upon his graduation from IDC school and receipt of a second installment the next year of less than $5,000, for a total of less than $15,000.  (See Board Hearing Transcript, page 19.)  He testified that, "because I didn't complete the contract, the enlistment contract, then the separation bonus would be paid towards repayment of the reenlistment bonus."  

The DD Form 214 notes that the Veteran was separated under code JFT for "PHYSICAL STANDARDS."  A Separation Program Designator Code Table reflects that, with respect to bonus recoupment, an individual separated under the JFT code would be "required to repay the unearned portion of the bonus."  The code table suggests that the Veteran would not be expected to repay the portion of the reenlistment bonus that corresponds to the two years and two months that he had fulfilled of the contract.

While a copy of the reenlistment contract itself is of record, this document itself does not actually calculate the total amount of reenlistment bonus to which the Veteran would have been entitled had he completed his six-year reenlistment.  It is therefore unclear how much of the portion of the reenlistment bonus that the Veteran had already been paid he would have had to pay back.  Consequently, it is unclear how much of the separation bonus had offset the reenlistment bonus.  

In its July 2014 remand, the Board determined that a remand was necessary in order to obtain information that was necessary to adjudicate this claim.  Taking into account the results of those development attempts, the Board finds that further inquiries are necessary.

On remand, the AOJ must contact the Department of Defense, DFAS, or other appropriate entity to obtain verification of the following:

With respect to the reenlistment bonus, the AOJ must determine the amount of reenlistment bonus the Veteran was contracted to receive had he completed the six-year reenlistment contract.  The AOJ must also determine how much of the enlistment bonus the Veteran had been entitled to receive based on his completion of two years and two months of his six-year commitment.  The AOJ must also determine how much of the reenlistment bonus the Veteran had actually been paid, and must provide underlying documentation to demonstrate that these amounts were, in fact, disbursed to the Veteran.

With respect to the separation bonus, the AOJ must determine, with corroboration, whether any of the $26,533.08 gross (or $19,899.81 net) was ever actually disbursed to the Veteran.  A copy of the May 2008 and June 2008 Navy Federal Credit Union transactions statement that was submitted by the Veteran, showing that no amount consistent with the separation bonus that he was owed was disbursed on or shortly after May 9, 2008, should be supplied to anyone to whom the request for corroboration is sent.  Underlying documentation that demonstrates an actual disbursement of this bonus is required.  

The AOJ must determine, with corroboration, whether the separation bonus was, in fact, used to repay the Veteran's reenlistment bonus.  The AOJ must obtain corroboration that the separation bonus was used to repay the reenlistment bonus in full, and that none of the separation bonus was remaining that would be disbursed to the Veteran.  The AOJ must obtain the underlying documentation to substantiate any application of the separation bonus to the repayment of the reenlistment bonus.

The Board notes that, because any disbursements that were made in connection with this claim were made no earlier than 2008, it is likely that they were made through electronic deposit into the Veteran's credit union account rather than through the issuance of a physical check.  In either event, the AOJ should obtain the underlying documentation corroborating that any of the above actions were taken.

While this claim is on remand, the Veteran should be sent, for his own records, a copy of the "Information Report" that was added to the record in December 2016.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran, for his own records, a copy of the "Information Report" that was added to the record in December 2016.

2.  With respect to the reenlistment bonus, the AOJ must contact the Department of Defense, DFAS, or other appropriate entity to obtain verification of the following:

(a) The amount of reenlistment bonus the Veteran was contracted to receive had he completed the six-year reenlistment contract.  

(b) How much of the reenlistment bonus the Veteran had been entitled to receive based on his completion of two years and two months of his six-year commitment.  

(c) How much of the reenlistment bonus the Veteran had actually been paid.  The AOJ must obtain the underlying documentation to demonstrate that these amounts were, in fact, disbursed to the Veteran.

3.  With respect to the separation bonus, the AOJ must contact the Department of Defense, DFAS, or other appropriate entity to obtain verification of the following:

(a) Whether any of the $26,533.08 gross (or $19,899.81 net) was ever actually disbursed to the Veteran.  A copy of the May 2008 and June 2008 Navy Federal Credit Union transactions statement that was submitted by the Veteran, showing that no amount consistent with the separation bonus was disbursed on or shortly after May 9, 2008, should be supplied to anyone to whom the request for corroboration is sent.  Underlying documentation that demonstrates an actual disbursement of this bonus is required.  

(b) Whether the separation bonus was, in fact, used to repay the Veteran's reenlistment bonus in full, and that none of the separation bonus was remaining that would be disbursed to the Veteran.  The AOJ must obtain the underlying documentation to substantiate any application of the separation bonus to the repayment of the reenlistment bonus.

4.  When the development requested above has been completed, the case should again be reviewed on the basis of the additional evidence.  The AOJ should determine whether VA withheld the correct amount to offset any separation bonus money that was paid to the Veteran.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and should be given a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

